Citation Nr: 0521552	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for osteochondritis 
dissecans, left medial femoral condyle.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 28, 1955, to 
April 12, 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Although the June 2002 rating decision, December 2002 
statement of the case, and subsequent supplemental statements 
of the case reflect that the RO addressed the threshold 
matter of new and material evidence, the Board itself must 
make a determination as to whether evidence is new and 
material before addressing the merits of a claim.  Barnett v. 
Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 
7104(b)).  Thus, the question as to whether the evidence 
before the Board with respect to the issue of service 
connection for osteochondritis dissecans, left medial femoral 
condyle, is new and material will be discussed below.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained (or made substantial efforts to obtain) all 
relevant evidence designated by the veteran.

2.  Service connection for osteochondritis dissecans, left 
medial femoral condyle, was denied in a rating decision dated 
in May 1955 and confirmed in a rating decision dated in 
October 1955; the veteran was provided with his rights of 
appeal, but did not file an appeal on this matter.

3.  Evidence received since the May 1955 rating decision is 
either cumulative or does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered to fairly decide the 
merits of the claim.

4.  The veterans right leg disorder was not manifested during 
service or within one year of separation.

5.  Dental trauma is not shown to have occurred in service, 
and no residuals of dental trauma are currently demonstrated.


CONCLUSIONS OF LAW

1.  The May 1955 rating decision which denied entitlement to 
service connection for osteochondritis dissecans, left medial 
femoral condyle, is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Evidence received since the May 1955 rating decision is 
not new and material, and the appellant's claims of 
entitlement to service connection for osteochondritis 
dissecans, left medial femoral condyle, is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The veteran's right leg disorder was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).

4.  Residuals of dental trauma were not incurred in or 
aggravated by active service. 38 C.F.R. § 3.381 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify claimants for VA benefits of the 
information which is necessary to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Prior to the initial adjudication of these claims, VA 
satisfied its duty to notify by means of an October 2001 
letter from the RO to the veteran.  He was told what was 
required for his service connection claims and of his and 
VA's respective responsibilities in terms of obtaining 
information and evidence.  He was asked to submit evidence to 
the RO as soon as possible, and the RO requested any medical 
and non-medical evidence in the veteran's possession.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

All identified and pertinent evidence, to include the 
veteran's service medical records, has been obtained and 
associated with the claims file.  In this regard, it is noted 
that the veteran has reported receiving treatment at 
Metropolitan Methodist Hospital and Baptist Memorial 
Hospital.  However, in response to VA request for copies of 
treatment records pertaining to the veteran, these facilities 
responded that no records were found pertaining to the 
veteran.  There is no indication that there are additional 
relevant treatment records which the RO has failed to obtain.  

Additional examination and/or opinion is not warranted in 
this case because the evidentiary record does not contain 
competent evidence indicating that the claimed disabilities 
or symptoms may be associated with an established event, 
injury, or disease in service.  See 38 C.F.R. § 3.159(c); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.

New and Material Evidence

The veteran asserts that service connection is warranted for 
osteochondritis dissecans, left medial femoral condyle, 
because this disorder is the result of injury sustained 
during the veteran's period of military service.

In May 1955, the RO denied the veteran's claim for service 
connection for osteochondritis dissecans, left medial femoral 
condyle, on the basis that permanent aggravation of the left 
knee was not indicated and there was no evidence to establish 
service connection for any disability.  Although the veteran 
was notified of the decision, and of his appellate rights, he 
did not perfect an appeal within the applicable time period.  
Thus, the decision is final and not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  
38 U.S.C.A. § 5108.

In March 2000, the veteran filed to reopen his claim.  In 
June 2002, the RO denied the claim after it determined that 
new and material evidence had not been presented to reopen 
the claim.  The veteran has appealed this determination.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in October 1955.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's October 1955 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The evidence of record at the time of the RO's October 1955 
rating decision consisted of the veteran's service medical 
records and lay statements from individuals who knew him 
prior to service.  

The veteran's service medical records include a March 1955 
Consultation Report which notes that the veteran had had one 
month of service and complained of vague soreness in his 
right knee, intermittently, for about five to eight years.  
This treatment report reflects that the designation of 
"left" was hand written over the typed designation of 
"right."  It is further noted that the veteran had 
sustained a left knee injury while going over the confidence 
course.  The veteran's complaints were diagnosed as 
osteochondritis dissecans, left medial femoral condyle, EPTE 
(existed prior to enlistment), and was not aggravated by 
military service.  A March 1955 Memorandum regarding 
discharge reflects that the veteran requested discharge for 
physical disability which was considered to have existed 
prior to January 1955 and which appeared to be not incident 
to, or aggravated by, prior or subsequent military service.  
An April 1955 medical record reflects that the veteran was 
discharged due to osteochondritis dissecans, left medial 
femoral condyle, secondary to injury 10 years previously when 
he was thrown from a horse.  

With respect to the designations of "right" and "left" 
typed and hand written in the March 1955 Consultation Report, 
the Board notes that, in determining whether evidence is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).  Additionally, it is not inappropriate to correct 
errors with regard to inadvertent misdesignations of 
"right" or "left" as required.  See Gifford v. Brown, 6 
Vet. App. 269 (1994).  Accordingly, inasmuch as the March 
1955 Consultation Report includes one designation of 
"right" and proceeds to address and diagnose the veteran's 
"left" knee symptoms in the remainder of the examination 
report, the Board finds that the hand written designation of 
"left" is more credible and that the type written 
designation of "right" was in error.

The evidence of records at the time of the October 1955 
rating decision also included numerous statements from 
individuals who claimed to have known the veteran prior to 
his period of military service.  These individuals recall 
that the veteran did not have impairment of the feet or legs 
prior to enlistment; however, he had knee complaints upon his 
return from military service.  

The additional evidence received since the last final rating 
decision in May 1955 includes VA outpatient treatment 
records, written statements from individuals who claim to 
have known the veteran prior to enlistment, as well as 
statements and testimony from the veteran.  This evidence 
essentially contains information to the effect that the 
veteran currently has a left knee disorder, assessed as 
severe degenerative joint disease, medial compartment, and 
that, based on lay statements, this disorder was incurred as 
a result of the veteran's military service.  Inasmuch as the 
evidence that was before the RO in October 1955 suggested 
these same facts, the Board must determine that the 
additional evidence received is merely cumulative of evidence 
that was previously considered by the RO.  Thus, these items 
of evidence are not "new" evidence within the meaning of 
38 C.F.R. § 3.156(a) and they do not provide a basis for a 
reopening of his claim.

Moreover, the Board notes that this additional evidence is 
not pertinent to the specific matter under consideration, 
namely whether the veteran's osteochondritis dissecans, left 
medial femoral condyle, was incurred in or aggravated during 
service.  Therefore, it is not new and material evidence.  
See Cox v. Brown, 5 Vet. App. 95 (1993) (holding that records 
showing treatment years after service which do not link the 
post-service disorder to service are not considered new and 
material evidence).  

With respect to the statements from the veteran and the 
individuals claiming to have known him prior to enlistment, 
it is noted that the Board does not dispute the sincerity of 
these recollections.  However, as lay persons, the veteran 
and his supporters lack the competency to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education, such as a medical diagnosis or an 
opinion on causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), it was noted that laymen are not competent to offer 
medical opinions or diagnoses, and that such evidence does 
not provide a basis on which to reopen a claim of service 
connection.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the October 1955 rating decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for 
osteochondritis dissecans, left medial femoral condyle.  The 
Board concludes that new and material evidence has not been 
submitted and the claim of service connection for 
osteochondritis dissecans, left medial femoral condyle, is 
not reopened.  38 C.F.R. § 3.156(a).

Service Connection

The veteran contends that he sustained a right knee injury 
and dental trauma in service; thereby, warranting service 
connection for residuals of these injuries.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Right Knee

The veteran's service medical records are silent with respect 
to complaints or treatment for the right knee.  

VA outpatient treatment records reflect bilateral knee 
complaints, assessed as severe degenerative joint disease, 
medial compartment.  Specifically, in January 2002, the 
veteran reported a history of bilateral knee replacements in 
1969 and bilateral knee pain for three years.  Upon 
examination of the veteran's scars, the examiner noted 
bilateral medial meniscus repair done in the distant past.

During his personal hearing before a hearing officer at the 
RO, the veteran testified that that he underwent right knee 
surgery in 1969 and claimed that his right knee impairment 
was related to his left knee impairment.  

Pertinent law and regulations provide that, notwithstanding 
the absence of evidence of certain chronic diseases during 
service, certain specified chronic diseases, to include 
arthritis, may be presumed to have been incurred during such 
service if manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  
However, there is no evidence of right knee arthritis within 
one year of separation from service.  Therefore, the 
condition is not presumed to have been incurred in service.

The record in this case shows that the medical evidence is 
silent with respect to complaint, treatment, findings or 
diagnosis of a right knee disorder during the veteran's 
period of active service, at the time of service separation, 
or for approximately 10 years after service separation.  
Although the veteran has a current right knee disorder, there 
is no competent medical evidence that his current condition 
is etiologically related to his active service. 

Based upon the competent evidence of record, and for the 
reasons discussed above, the Board finds that the veteran's 
right knee disorder was neither incurred in nor aggravated by 
active military service and it cannot be presumed to have 
been manifested to a compensable degree during one year 
following service.  In addition, inasmuch as service 
connection has not been established for a left knee disorder, 
the issue of the veteran's right knee impairment being 
related to his left knee impairment is irrelevant to the 
present discussion.  

In view of the foregoing, service connection for a right knee 
disorder is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Dental Trauma

The veteran contends that service connection for a dental 
disorder is warranted because he sustained dental trauma 
during his period of military service. 

A dental examination performed for induction purposes in 
February 1955 reflects that the teeth numbered 6 and 7 on the 
upper right, 7 on the upper left, 14 and 15 on the lower 
right, and 15 on the lower left were restorable carious 
teeth.  This report also reflects that the teeth numbered 4 
on the upper right and 8 on the upper left were missing 
natural teeth.  The veteran's March 1955 Report of Medical 
Examination for discharge reflects that the tooth numbered 16 
was missing.  There is no indication in these reports that 
the loss of teeth resulted from bone loss to the maxilla or 
mandible or that the veteran sustained dental trauma.

VA outpatient records reflect that the veteran underwent 
dental examination and treatment in June 2001.  These records 
reflect current findings of gingivitis, periodontal disease, 
and dental carries.  Post-service medical records are 
negative for residuals of dental trauma.

During his personal hearing at the RO, the veteran recalled 
that he sustained dental trauma while shooting a bazooka.  
Specifically, he recalled that he "split a tooth," which 
was subsequently extracted, because he did not have a good 
hold on the bazooka.  

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a).

The veteran alleges that he should be compensated for 
residuals of inservice dental trauma.  A review of service 
medical records, however, discloses no references to dental 
trauma.  In addition, post-service medical records contain no 
entries concerning residuals of dental trauma.

In summary, in the absence of evidence of inservice dental 
trauma, service connection for residuals of such trauma is 
not in order.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.381.


ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for osteochondritis dissecans, 
left medial femoral condyle, the appeal is denied.

Service connection for a right leg disorder is denied.

Service connection for residuals of dental trauma is denied.




_______________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


